Case 1:21-cv-02144-JGK Document9 Filed 04/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANKIE MONEGRO,
21-ev-2144 (dJGK)

 

 

 

 

Plaintiff,
ORDER
- against -
HOSA TECHNOLOGY, INCORPORATED, USDS SDNY
DOCUMENT
Defendant. ELECTRONICALLY FILED
DOC #: _
JOHN G. KOELTL, District Judge: DATE FILED: _& wep: 1/22/2\_

 

 

 

 

 

 

It having been reported to this Court that the parties have
settled this action, it is, on this 22nd day of April, 2021,
hereby ordered that this matter be discontinued with prejudice but
without costs; provided, however, that within 60 days of the date
of this order, counsel for the plaintiff may apply by letter for
restoration of the action to the calendar of the undersigned, in
which event the action will be restored.

Any application to reopen must be filed within 60 days of
this order; any application to reopen filed thereafter may be
denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purpose of enforcing any
settlement agreement, they must submit the settlement agreement to
the Court within the same 60-day period to be so-ordered by the
Court. Unless the Court orders otherwise, the Court will not
retain Jurisdiction to enforce a settlement agreement unless it is

made part of the public record.

 
Case 1:21-cv-02144-JGK Document9 Filed 04/22/21 Page 2 of 2

All pending motions are dismissed as moot. All conferences

are canceled. The Clerk of Court is directed to close this case.

SO ORDERED.

Dated: New York, New York
April 22, 2021

a

Ln ClGoebeg

. .”“ John G. Koeltl

Se

United States District Judge

 

 
